The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
In view of amendments and remarks the rejection of claims 1-2 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, has been withdrawn.
Claims 1-6 and 27-35 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2022 is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 and 27-35 are allowed.
The following is examiner’s statement of reasons for allowance:
The present claims 1-6 and 27-35 are allowable over the closest references: Chopra et al. (U.S. Patent 4,480,064), Lundberg et al. (U.S. Patent 4,193,909), Scoledes et al. (U.S. Patent Application Publication 2011/0245057 A1), Topolski et al. 
(U.S. Patent 3,480,189), and Chai et al. (CN 103819865 B).
The disclosures of Chopra et al., Lundberg et al., Scoledes et al., Topolski et al. and Chai et al. references resided in § 12 of the Office Action dated June 25, 2021 are incorporated herein by reference.   
However, Chopra et al., Lundberg et al., Scoledes et al., Topolski et al. and Chai et al. do not disclose or fairly suggest the claimed container for thermoplastic material, comprising: 
a container configured to contain a thermoplastic material, each of the container and the thermoplastic material being configured to be used as input materials in a process to produce a product comprising thermoplastic materials,
wherein the container comprises at least one pigment configurated to modify a property of the product, the property selected from the group consisting of a color index, a translucence or a reflectance of the product, as per newly amended claim 1. 
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Chopra et al., Lundberg et al., Scoledes et al., Topolski et al. and Chai et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764